DETAILED ACTION
This action is responsive to the amendments filed 1/29/2021.
Claims 1-20 are pending. Claims 1-6, 11-16 and 20 are currently amended. 
The amended claims are entitled to the benefit of the earlier filed application.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6-9, 11-13, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moosavi, et al., U.S. PGPUB No. 2012/0042363 (“Moosavi”), in view of Hu, et al., U.S. Patent No. 8,845,337 (“Hu”).

non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor ([0030]-[0031], persistent memory stores store an operating system as well as executing software applications and modules), and thereby cause the computing device to be configured to:
determine a first temporary access credential for enabling a user device to connect to the at least one playback device ([0008] describes that a user can use a mobile device to acquire login credentials from a computing device, in order to login to a server that is connected to the computing device, such as when a computing device is located in a public environment); 
determine that a first user device has connected to the at least one playback device using the first temporary access credential ([0008] describes that the user device transmits the credentials to the server); 
upon receiving a request from a second user device to connect to the at least one playback device, determine a second temporary access credential ([0012] describes that a user is accessing the server through a public computing device, thereby ensuring that other users can connect to a server using a user device in the same manner); and 
determine that the second user device has connected to the at least one playback device using the second temporary access credential ([0008] describes transmitting the user credentials to a server).
Moosavi, in view of Hu teaches program instructions to communicate, over a data network, with at least one playback device located in a retail point-of-sale display; determine that a predetermined period of time has elapsed after the first user device connected to the at least one playback device to connect to the data network using the first temporary access credential; and in response to determining that the predetermined period of time has elapsed, cause the first user device to become disconnected from the at least one playback device.
Moosavi teaches at [0012] that a user communicates with a server device through a device at a public location. Hu teaches a system and method for product demonstrations. Col. 3, lines 33-46 describe that a demo device containing a demo module can be on display at a retail location. Col. 5, lines 43-64 describe that a demo server facilitates a user connecting to a demo device at the location. Col. 7, lines 44-62 describes the demo device accessing a remote server in order for a user to provide the login credentials. Col. 10, lines 12-28 describe that the demo device resets to end a session after a specified period of time of inactivity is detected, which logs out the user and makes the device ready for another user to access and log in.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Moosavi with Hu. Hu describes a product demonstration system which involves users logging into devices in a public setting. Moosavi describes at [0008] that one of the benefits of the system is that it allows for secure login to a server through a public device which might not otherwise be secure. Therefore, as Hu likewise involves logging 
Claim 11 recites the computer-readable medium that is part of the system of Claim 1, and is similarly rejected. Claim 20 recites a method carried out by the system of Claim 1, and is likewise rejected.
With regard to Claim 2, Moosavi teaches program instructions that cause the first temporary access credential to be viewable on a user interface of the retail point-of-sale display. [0020] describes that a credential can be displayed as an optical pattern such as a QR barcode.
Claim 12 recites the computer-readable medium that is part of the system of Claim 2, and is similarly rejected.
With regard to Claim 3, Moosavi teaches program instructions that send the second temporary access credential to the at least one playback device. [0012] describes that a user is accessing the server through a public computing device, meaning several users can access profiles on a server, including sending a credential to the public device as described at [0014].
Claim 13 recites the computer-readable medium that is part of the system of Claim 3, and is similarly rejected.
With regard to Claim 6, it is obvious in light of the teachings of Hu that the predetermined period of time is 10 minutes. Col. 10, lines 20-22 describes that the threshold amount of time can be 1 minute, 5 minutes, etc. Therefore, Hu contemplates using times higher than 5 minutes, suggesting to one of skill in the art that 10 minutes is a possible selection. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hu with Moosavi, to provide secure demonstration sessions from a server, thereby providing an improved user experience.
Claim 16 recites the computer-readable medium that is part of the system of Claim 6, and is similarly rejected.
With regard to Claim 7, Hu teaches that the at least one playback device located in the retail point-of-sale display comprises at least two playback devices, and wherein the computing device is one of the at least two playback devices. Col. 3, lines 33-46 describes that the demo devices can be any of a number of types of devices on display at one or more retail stores to 
With regard to Claim 8, Hu teaches that the at least one playback device located in the retail point-of-sale display comprises the computing device. Col. 3, lines 33-46 describe the demonstration device can be one of a variety of types of computing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hu with Moosavi, to provide secure demonstration sessions from a server, thereby providing an improved user experience.
Claim 17 recites the computer-readable medium that is part of the system of Claim 8, and is similarly rejected.
With regard to Claim 9, Hu teaches instructions that receive, from the first user device over the data network, (i) data identifying one or more media items provided by an Internet-based media server and (ii) a command to use the data to retrieve the one or more media items for playback from the Internet-based media server; retrieve the one or more media items from the Internet-based media server; and play back the one or more media items. Col. 8, lines 19-32 describe that a user can control a demo device to access digital content at a server, and download a sample or full version of the content for playback on the demo device. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hu with Moosavi, to provide secure demonstration sessions from a server, thereby providing an improved user experience.
Claim 18 recites the computer-readable medium that is part of the system of Claim 9, and is similarly rejected.
Claims 4, 5, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moosavi, in view of Hu, and in view of Kim, U.S. PGPUB No. 2005/0111388 (“Kim”).

Moosavi teaches connecting to a playback device using a temporary access credential, at [0008]. Kim teaches a system and method for managing device connections. [0041] describes that a device to which other devices connects limits the number of connections in advance, where the connections are intended to share audio-visual data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine aspects of Kim with Moosavi and Hu. Kim teaches at [0041] that limiting the number of connected devices improves the functioning of the system by avoiding problems caused by processing an excessive amount of data. Therefore, one of skill in the art would be motivated to combine Kim with Moosavi and Hu, to likewise improve the functioning of the system described therein by limiting the number of connections.
Claim 14 recites the computer-readable medium that is part of the system of Claim 4, and is similarly rejected.
With regard to Claim 5, Kim teaches instructions that after determining that the first user device to connect to the data network has connected to the at least one playback device using the first temporary access credential, receive a request from a third user device to connect to the at least one playback device; and based on determining that a maximum number of user devices is connected to the at least one playback device, deny the request from the third user device. Kim teaches at [0041] a third user attempting to connect to a device. Upon determining the user is beyond the limit of the number of participants that are to connect, the user’s access is terminated.

Claim 15 recites the computer-readable medium that is part of the system of Claim 5, and is similarly rejected.
Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moosavi, in view of Hu, and in view of Crutchfield, U.S. PGPUB No. 2003/0215097 (“Crutchfield”).
With regard to Claim 10, Crutchfield teaches instructions that receive, from the first user device over the data network, one or more media items for playback; and play back the one or more media items. [0076] describes a user supplying an audio sample stored on the user device. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Crutchfield with Moosavi and Hu, to improve user experience in demonstrating a device by permitting a user to supply content for demonstration that is accessible in their device, and with which a user may be familiar with, in order to better judge the playback capabilities of the device.
Claim 19 recites the computer-readable medium that is part of the system of Claim 10, and is similarly rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2/26/2021